Exhibit 10.2
DATED 27 October 2009
(1) COEUR D’ALENE MINES CORPORATION
as Guarantor
- and -
(2) CREDIT SUISSE
as Security Agent
GUARANTEE AND
INDEMNITY

 



--------------------------------------------------------------------------------



 



CONTENTS

             
1.
  DEFINITIONS AND INTERPRETATION     1  
2.
  GUARANTEE AND INDEMNITY     2  
3.
  NATURE OF GUARANTEE     3  
4.
  REINSTATEMENT     3  
5.
  WAIVER OF DEFENCES     3  
6.
  GUARANTOR INTENT     4  
7.
  APPROPRIATIONS AND SUSPENSE ACCOUNT     4  
8.
  DEFERRAL OF GUARANTOR’S RIGHTS     5  
9.
  REPRESENTATIONS OF THE GUARANTOR     6  
10.
  UNDERTAKINGS OF THE GUARANTOR     8  
11.
  RELEASE AND TERMINATION     12  
12.
  SET-OFF     13  
13.
  PAYMENT     13  
14.
  STAMP DUTY     13  
15.
  COSTS AND EXPENSES     14  
16.
  DEFAULT INTEREST     14  
17.
  CURRENCIES     14  
18.
  INDEMNITY     15  
19.
  CHANGES TO THE PARTIES     15  
20.
  MISCELLANEOUS     15  
21.
  DISCLOSURE     16  
22.
  NOTICES     16  
23.
  COUNTERPARTS     16  
24.
  GOVERNING LAW     17  
25.
  ENFORCEMENT     17  

 



--------------------------------------------------------------------------------



 



      THIS GUARANTEE AND INDEMNITY is made on   27 October 2009

BY

(1)   COEUR D’ALENE MINES CORPORATION, a company incorporated in the State of
Idaho of the United States of America whose registered office is located at 505
Front Avenue, Coeur d’Alene, ID 83814, United States, as guarantor (the
“Guarantor”);

in favour of:

(2)   CREDIT SUISSE, a banking institution incorporated under the laws of
Switzerland, acting through its office at Paradeplatz 8, 8001 Zurich,
Switzerland, as security agent for the Finance Parties (the “Security Agent”).

IT IS AGREED:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Deed:

  (a)   terms defined in, or construed for the purposes of, the Term Facility
Agreement (as defined below) have the same meanings when used in this Deed
(unless the same are otherwise defined in this Deed); and     (b)   the
following terms have the following meanings:

    “Borrower” means Coeur Alaska Inc., a company incorporated in the state of
Delaware of the United States of America, acting through its office at 505 Front
Avenue, Coeur d’Alene, ID 83814, United States;       “Default Rate” means the
rate of interest determined in accordance with clause [8.3] of the Term Facility
Agreement;       “Term Facility Agreement” means the term facility agreement
dated on or about the date of this Deed and made between, among others, (1) the
Borrower, (2) the financial institutions listed in schedule 1 thereto and
(3) Credit Suisse in its capacities as Arranger, Security Agent, Facility Agent
and Hedge Provider;       “Party” means a party to this Deed and includes the
Security Agent whether or not it is a signatory to this Deed.

1.2   Interpretation

  (a)   Unless a contrary indication appears, any reference in this Deed to:

  (i)   the “Borrower”, the “Guarantor” or the “Security Agent” shall be
construed so as to include its successors in title, permitted assigns and
permitted transferees;     (ii)   “this Deed”, the “Term Facility Agreement”,
any other “Finance Document” or any other agreement or instrument is a reference
to this Deed, the Term Facility Agreement, that Finance Document or other
agreement or instrument as amended, supplemented, extended, restated, novated
and/or replaced in any manner from time to time (however fundamentally and even

1



--------------------------------------------------------------------------------



 



      if any of the same increases the Borrower’s obligations or provides for
further advances);

  (iii)   “including” or “includes” means including or includes without
limitation;     (iv)   “Guaranteed Obligations” includes obligations and
liabilities which would be treated as such but for the liquidation,
administration or dissolution of or similar event affecting the Borrower;    
(v)   a provision of law is a reference to that provision as amended or
re-enacted; and     (vi)   the singular includes the plural and vice versa.

  (b)   References to clauses, paragraphs and schedules are to be construed,
unless otherwise stated, as references to clauses, paragraphs and schedules of
this Deed.     (c)   Clause and schedule headings are for ease of reference only
and shall not affect the construction of this Deed.     (d)   If the Security
Agent reasonably considers that an amount paid by the Guarantor under this Deed
or by the Borrower under a Finance Document is likely to be avoided or otherwise
set aside on the liquidation or administration of the Guarantor or the Borrower,
then that amount shall not be considered to have been irrevocably paid for the
purposes of this Deed.     (e)   The Parties intend that this document shall
take effect as a deed notwithstanding the fact that a Party may only execute
this document under hand.

1.3   Third party rights       A person who is not a party to this Deed shall
have no right under the Contracts (Rights of Third Parties) Act 1999 to enforce
or enjoy the benefit of any term of this Deed.   1.4   Trust       The Security
Agent shall hold the benefit of all the obligations and undertakings contained
in this Deed and all its rights and claims under this Deed as trustee for the
Finance Parties from time to time.   2.   GUARANTEE AND INDEMNITY       The
Guarantor irrevocably and unconditionally:

  (a)   guarantees to the Security Agent the punctual payment by the Borrower of
all of the Secured Liabilities which constitute payment obligations (the
“Guaranteed Obligations”);     (b)   undertakes with the Security Agent that
whenever the Borrower does not pay any amount of the Guaranteed Obligations when
due within any applicable grace period, the Guarantor shall immediately on
demand pay that amount as if it were the principal obligor; and     (c)   agrees
with the Security Agent that if any obligation guaranteed by it is or becomes
unenforceable, invalid or illegal, it will, as an independent and primary
obligation, indemnify the Security Agent immediately on demand against any cost,
loss or

2



--------------------------------------------------------------------------------



 



      liability it incurs as a result of the Borrower not paying any amount
which would, but for such unenforceability, invalidity or illegality, have been
payable by it under any Finance Document on the date when it would have been
due. The amount payable by the Guarantor under this indemnity will not exceed
the amount it would have had to pay under this Deed if the amount claimed had
been recoverable on the basis of a guarantee.

3.   NATURE OF GUARANTEE   3.1   Continuing guarantee       This Deed is a
continuing guarantee and will extend to the ultimate balance of all the
Guaranteed Obligations, regardless of any intermediate payment or discharge in
whole or in part.   3.2   Additional and separate guarantee       This Deed is
in addition to, and without prejudice to and shall not merge with, any other
right, remedy, guarantee or Security which the Security Agent may at any time
hold for any of the Guaranteed Obligations.   3.3   Immediate recourse       The
Guarantor waives any right it may have of first requiring the Security Agent (or
any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from the
Guarantor under this Deed. This waiver applies irrespective of any law or any
provision of a Finance Document to the contrary.   4.   REINSTATEMENT       If
any discharge, release or arrangement given by the Security Agent (whether in
respect of the obligations of the Borrower or the Guarantor or any security for
those obligations or otherwise) is made by the Security Agent in whole or in
part on the basis of any payment, security or other disposition which is avoided
or must be restored in insolvency, liquidation, administration or otherwise,
without limitation, then the liability of the Guarantor under this Deed will
continue or be reinstated as if the discharge, release or arrangement had not
occurred.   5.   WAIVER OF DEFENCES       The obligations of the Guarantor under
this Deed will not be affected by an act, omission, matter or thing which, but
for this Deed, would reduce, release or prejudice any of its obligations under
this Deed (without limitation and whether or not known to it or the Security
Agent) including:

  (a)   any time, waiver or consent granted to, or composition with, the
Borrower or any other person;     (b)   the release of the Borrower or any other
person under the terms of any composition or arrangement with any creditor;    
(c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, the Borrower or any other person, or any
non-presentation or non-observance of any

3



--------------------------------------------------------------------------------



 



      formality or other requirement in respect of any instrument, or any
failure to realise the full value of any security;

  (d)   any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the Borrower or any other
person;     (e)   any amendment, novation, supplement, extension, restatement
(however fundamental and whether or not more onerous) or replacement of a
Finance Document or any other document or security including, without
limitation, any change in the purpose of, any extension of or increase in any
facility or the addition of any new facility under any Finance Document or other
document or security;     (f)   any unenforceability, illegality or invalidity
of any obligation of any person under any Finance Document or any other document
or security; or     (g)   any insolvency or similar proceedings.

6.   GUARANTOR INTENT       Without prejudice to the generality of clause 5
(Waiver of defences), the Guarantor expressly confirms that it intends that this
guarantee shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to any of the Finance Documents and/or any
facility or amount made available under any of the Finance Documents for the
purposes of or in connection with any of the following: business acquisitions of
any nature; increasing working capital; enabling investor distributions to be
made; carrying out restructurings; refinancing existing facilities; refinancing
any other indebtedness; making facilities available to new borrowers; any other
variations or extension of the purposes for which any such facility or amount
might be made available from time to time; and any fees, costs and/or expenses
associated with any of the foregoing.   7.   APPROPRIATIONS AND SUSPENSE ACCOUNT
  7.1   Right of appropriation

  (a)   All monies received or recovered by the Security Agent from the
Guarantor or the Borrower or any other person in respect of the Guaranteed
Obligations may be applied by the Security Agent to reduce any part of the
Guaranteed Obligations or as it sees fit or in accordance with clause 7.2
(Application and suspense account).     (b)   Any such appropriation shall
override any appropriation by the Guarantor.

7.2   Application and suspense account       Until all the amounts which may be
or become payable by the Borrower under or in connection with the Finance
Documents have been irrevocably paid in full, the Security Agent (or any trustee
or agent on their behalf) may:

  (a)   refrain from applying or enforcing any other monies, security or rights
held or received by it (or any trustee or agent on its behalf) in respect of the
Guaranteed Obligations or apply and enforce the same in such manner and order as
it sees fit (whether against those amounts or otherwise) and the Guarantor shall
not be entitled to the benefit of the same; and     (b)   hold in an
interest-bearing suspense account any monies received from the Guarantor or on
account of the Guarantor’s liabilities under this Deed.

4



--------------------------------------------------------------------------------



 



8.   DEFERRAL OF GUARANTOR’S RIGHTS   8.1   Deferral of rights       Until all
the amounts which may be or become payable by the Borrower under or in
connection with the Finance Documents have been irrevocably paid in full, and
unless the Security Agent otherwise directs, the Guarantor shall not exercise
any rights which it may have by reason of performance by it of its obligations
under the Finance Documents or by reason of any amount being payable, or
liability arising, under this Deed:

  (a)   to be indemnified by the Borrower;     (b)   to claim any contribution
from any other guarantor of the Borrower’s obligations under the Finance
Documents;     (c)   to take the benefit (in whole or in part and whether by way
of subrogation or otherwise) of any rights of the Security Agent under the
Finance Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by the Security Agent;     (d)   to bring
legal or other proceedings for an order requiring the Borrower to make any
payment, or perform any obligation, in respect of which the Guarantor has given
a guarantee, undertaking or indemnity under clause 2 (Guarantee and Indemnity);
    (e)   to exercise any right of set-off against the Borrower; and/or     (f)
  to claim or prove as a creditor of the Borrower in competition with the
Security Agent.

    If the Guarantor receives any benefit, payment or distribution in relation
to such rights or any security as a result of any breach of clause 8.2 (No
security) it shall:

  (i)   hold that benefit, payment, security or distribution, to the extent
necessary to enable all the Guaranteed Obligations to be repaid in full on trust
for the Security Agent; and     (ii)   promptly pay or transfer the same to the
Security Agent or as the Security Agent may direct for application in or towards
discharge of the Guaranteed Obligations.

8.2   No security       Until all the amounts which may be or become payable by
the Borrower under or in connection with the Finance Documents have been
irrevocably paid in full, and unless the Security Agent otherwise directs, the
Guarantor shall not have or take from the Borrower or any other surety for any
Guaranteed Obligation any security in respect of its liability under this Deed
or in respect of any other obligation or liability which the Borrower has or may
in future have to the Guarantor.   8.3   Additional security       This
guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by the Security Agent.

5



--------------------------------------------------------------------------------



 



9.   REPRESENTATIONS OF THE GUARANTOR   9.1   General       The Guarantor makes
the representations and warranties set out in this clause 9 to the Security
Agent.   9.2   Organisation and powers       The Guarantor (a) is duly
organised, validly existing and in good standing under the Laws of its
jurisdiction of organisation, (b) has all requisite corporate power and
authority, and the legal right, to own and operate its property and assets, to
lease the property it operates as lessee and to carry on its business as now
conducted and (d) has the power and authority, and the legal right, to execute,
deliver and perform its obligations under this Deed and any other Finance
Documents to which it is a party and each other agreement or instrument
contemplated hereby or thereby to which it is or will be party.   9.3  
Authorisations and no conflicts       This Deed and the transactions
contemplated hereunder (a) have been duly authorised by all requisite corporate,
and, if required, stockholder action on the part of the Guarantor and (b) will
not (i) violate (A) any provision of Law, statute, rule or regulation, or the
organisational documents of the Guarantor, (B) any order of any Governmental
Authority or arbitrator applicable to the Guarantor or (C) any provision of any
indenture, agreement or other instrument to which the Guarantor is a party or by
which the Guarantor or any of the Guarantor’s property is or may be bound,
except any of the foregoing that would not reasonably be expected to result in a
Material Adverse Effect; (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any such indenture, agreement or other
instrument except any of the foregoing that would not reasonably be expected to
result in a Material Adverse Effect; or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Guarantor (other than Liens created under the
Security Documents).   9.4   Governing law and enforcement

  (a)   The choice of governing law of each of the Finance Documents to which it
is a party will be recognised and enforced in its Relevant Jurisdictions.    
(b)   Any judgment obtained in relation to a Finance Document to which it is a
party in the jurisdiction of the governing law of that Finance Document will be
recognised and enforced in its Relevant Jurisdictions.

9.5   Enforceability       Subject to the Legal Reservations, this Deed has been
duly executed and delivered by the Guarantor and constitutes, and each other
Finance Document to which it is a party when executed and delivered by the
Guarantor will constitute, a legal, valid and binding obligation of the
Guarantor enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganisation, moratorium or other Laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at Law.
None of the Finance Documents to which the Guarantor is party has been amended
or modified subsequent to having been delivered to the Security Agent, except as
permitted under this Deed.

6



--------------------------------------------------------------------------------



 



9.6   Taxes       The Guarantor has filed all material federal, state and local
tax returns that it is required to file, has paid all material taxes that it is
required to pay to the extent due (other than those taxes that it is contesting
in good faith and by appropriate proceedings, with adequate, segregated reserves
established for such taxes) and, to the extent such taxes are not due, has
established reserves that are adequate for the payment thereof and are required
by US GAAP.   9.7   Validity and admissibility in evidence       The Guarantor
maintains and is in compliance with all Authorisations required under any
applicable Law or regulation:

  (a)   to enable it lawfully to enter into, exercise its rights and comply with
its obligations in each Finance Document to which it is a party; and     (b)  
to make each Finance Document to which it is a party admissible in evidence in
its jurisdiction of incorporation.

9.8   Deduction of Tax       It is not required under the Law of its
jurisdiction of incorporation to make any deduction or withholding for or on
account of Tax from any payment it may make under any Finance Document to which
it is a party.   9.9   No filing or stamp taxes       As at the date of this
Deed, under the Law of its jurisdiction of incorporation it is not necessary:

  (a)   that any Finance Document to which it is a party be filed, recorded or
enrolled with any court or other authority in that jurisdiction; or     (b)  
that any stamp, registration or similar tax be paid on or in relation to any
Finance Document to which it is a party or the transactions contemplated by any
Finance Document to which it is a party.

9.10   Financial statements

  (a)   Any Original Financial Statements relating to it were prepared in
accordance with US GAAP consistently applied.     (b)   Any Original Financial
Statements relating to it fairly represent its consolidated financial condition
and operations during the relevant period.

9.11   No undisclosed liabilities       As at the date as of which its most
recent audited financial statements were prepared (which, at the date of this
Deed, are the Original Financial Statements), it did not have any material
liabilities (contingent or otherwise) which were required by US GAAP to be
disclosed thereby but which were not disclosed thereby (or by the notes thereto)
or reserved against therein nor any unrealised or anticipated losses arising
from commitments entered into by it which were not so disclosed or reserved
against.

7



--------------------------------------------------------------------------------



 



9.12   No winding-up       It has not taken any corporate action, nor have any
other steps been taken or legal proceedings been started or threatened against
it for its winding-up, dissolution, administration or reorganisation or for the
appointment by it (or on its behalf) of a receiver, administrator,
administrative receiver, trustee or similar officer in relation to itself or all
or any of its assets or revenues.   9.13   No proceedings pending or threatened
      No litigation, arbitration or administrative proceedings of or before any
court, arbitral body or agency (including any arising from or relating to
Environmental Law) which, if adversely determined, might reasonably be expected
to constitute or result in a Material Adverse Effect, have (to the best of its
knowledge and belief) been started or threatened against it.   9.14   No
Security       There is no prior Security affecting the Collateral pledged by
the Guarantor pursuant to the Guarantor Pledge Agreement.   9.15   No immunity  
    In any proceedings taken in any jurisdiction in relation to any Finance
Document, it is not entitled to claim for itself or any of its assets immunity
from suit, execution, attachment or other legal process.   9.16   Investment
Company Act       The Guarantor is not required to register as an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.   9.17   Repetition       The representations and
warranties set out in this clause 9 are also deemed to be made by the Guarantor
by reference to the facts and circumstances then existing on each date on which
any representation or warranty is made or deemed to be made by the Borrower
pursuant to the Term Facility Agreement.   10.   UNDERTAKINGS OF THE GUARANTOR  
    The undertakings in the clause 10 remain in force from the date of this Deed
for so long as any amount is outstanding to any of the Finance Parties under the
Finance Documents or any Commitment is in force.   10.1   Financial covenants

  (a)   Until the Final Completion Date, the Guarantor shall ensure that at all
times its Tangible Net Worth is no less than US$1,500,000,000.     (b)   After
the Final Completion Date, the Guarantor shall ensure that at all times its
Tangible Net Worth is no less than US$1,000,000,000.

10.2   Financial statements and Project reports       The Guarantor hereby
undertakes to procure that the Borrower complies with its obligations under
clause 18.1 (Financial statements and Project reports) of the Term Facility
Agreement

8



--------------------------------------------------------------------------------



 



    and agrees to supply forthwith to the Security Agent (on behalf of the
Facility Agent) all financial statements and reports relating to the Project as
set out therein in the event that the Borrower fails to comply with such
obligations within the timescales set out in the Term Facility Agreement.

10.3   Requirements as to financial statements       The Guarantor hereby
undertakes to procure that the Borrower complies with its obligations under
clause 18.2 (Requirements as to financial statements) of the Term Facility
Agreement and agrees to:

  (a)   ensure that each set of financial statements are certified by an officer
of the relevant Obligor in accordance with clause 18.2(a); and     (b)   ensure
that each set of financial statements of the Guarantor is prepared using US
GAAP, accounting practices and financial reference periods consistent with those
applied in the preparation of the Original Financial Statements for the
Guarantor Obligor in accordance with clause 18.2(b),

    in each case in the event that the Borrower fails to comply with such
obligations.   10.4   Information: miscellaneous       The Guarantor hereby
undertakes to procure that the Borrower complies with its obligations under
clause 18.3 (Information: miscellaneous) of the Term Facility Agreement and
agrees to comply with such obligations on behalf of the Borrower in the event
that the Borrower fails to do so.   10.5   Access to Collateral       The
Guarantor shall not do anything to impede or restrict the access of the Facility
Agent or any of its representatives, professional advisers or contractors with
access to inspect the Collateral of the Borrower in accordance with clause 18.4
(Access to Collateral) of the Term Facility Agreement.   10.6   Notification of
Default       The Guarantor shall notify the Security Agent of any Default under
the Term Facility Agreement (and the steps, if any, being taken to remedy it)
promptly upon becoming aware of its occurrence, in the event that the Borrower
fails to comply with its obligations under clause 18.5(a) (Notification of
Default) under the Term Facility Agreement.   10.7   Notification of
noncompliance       The Guarantor shall notify the Security Agent of any:
(A) fact, circumstance, condition or occurrence at, on or arising from, the Site
or the Project that results in noncompliance with any Environmental Law having,
individually or in the aggregate, a Material Adverse Effect or any Release of
Hazardous Substances on or from the Project or any other part of the Property
Rights that has resulted in a Material Adverse Effect, and (B) pending
Environmental Claim having, individually or in the aggregate, a Material Adverse
Effect against the Borrower or, to the Borrower’s knowledge, any of its
Affiliates, contractors or lessees arising in connection with its or their
occupying or conducting operations on or at the Project, in each case of which
it is aware to the best of its knowledge, in the event that the Borrower fails
to comply with its obligations under clause 18.6 (Notification of noncompliance)
under the Term Facility Agreement.

9



--------------------------------------------------------------------------------



 



10.8   Notification of misrepresentation       The Guarantor shall notify the
Security Agent promptly upon becoming aware that any representation made or
deemed to be made by an Obligor under any Finance Document has become untrue or
misleading in any material respect.   10.9   Disputes       The Guarantor shall
inform the Security Agent promptly (and with reasonable detail) upon becoming
aware of any dispute or potential dispute with any counterparty to a Transaction
Document, save where such dispute is minor or frivolous and is resolved amicably
within 10 Business Days of such dispute arising, in the event that the Borrower
fails to comply with its obligations under clause 18.8 (Disputes) under the Term
Facility Agreement.   10.10   “Know your customer” checks       The Guarantor
hereby undertakes to procure that the Borrower complies with its obligations
under clause 18.9 (“Know your customer” checks) of the Term Facility Agreement
and agrees to comply with such obligations on behalf of the Borrower in the
event that the Borrower fails to do so.   10.11   Insurance

  (a)   The Guarantor hereby undertakes to procure that the Borrower complies
with its obligations under clause 19 (Insurance) (save for clause 19.1(g)) of
the Term Facility Agreement and agrees to comply with such obligations on behalf
of the Borrower in the event that the Borrower fails to do so.     (b)   The
Guarantor in its capacity as controlling shareholder of the Borrower agrees that
it shall not prevent, impede or restrict the Borrower in any way from complying
with its obligations under clause 19.1(g) of the Term Facility Agreement.

10.12   All Plans and reports       The Guarantor procures that the Borrower
shall comply with its obligations under clause 21.9 (All Plans and reports) of
the Term Facility Agreement and agrees to comply with such obligations on behalf
of the Borrower in the event that the Borrower fails to do so.   10.13   No
liens on Collateral

  (a)   Except in relation to any to any Permitted Liens, the Guarantor in its
capacity as controlling shareholder of the Borrower agrees that it shall not
approve the creation or existence of any Security over any of the Borrower’s
property or assets.     (b)   Except in relation to any to any Permitted Liens,
the Guarantor in its capacity as controlling shareholder of the Borrower agrees
that it shall not approve:

  (i)   any sale, transfer or other disposal of any of the Borrower’s property
or assets on terms whereby they are or may be leased to or re-acquired by the
Borrower;     (ii)   any sale, transfer or other disposal of any of the
Borrower’s property or assets on recourse terms;

10



--------------------------------------------------------------------------------



 



  (iii)   the entry into any arrangement by the Borrower under which any of the
Borrower’s property or assets may be applied, set-off or made subject to a
combination of accounts; or     (iv)   the entry into any other preferential
arrangement having a similar effect in respect of any of the Borrower’s property
or assets,

      in circumstances where the arrangement or transaction is entered into
primarily as a method of raising Financial Indebtedness or of financing the
acquisition of an asset.

10.14   No disposals       Except in relation to any to any Permitted Disposals,
the Guarantor in its capacity as controlling shareholder of the Borrower agrees
that it shall not approve the entry into any single transaction or a series of
transactions by the Borrower (whether related or not and whether voluntary or
involuntary) to sell, lease, transfer or otherwise dispose of any of the
Collateral.   10.15   Merger       The Guarantor in its capacity as controlling
shareholder of the Borrower agrees that it shall not approve the entry into by
the Borrower of any amalgamation, demerger, merger or corporate reconstruction,
except where the Borrower has obtained the prior written consent of the Facility
Agent.   10.16   Change of business       The Guarantor in its capacity as
controlling shareholder of the Borrower agrees that it shall not approve any
substantial change to the general nature of the Borrower’s business from that
carried on at the date of the Term Facility Agreement.   10.17   Prompt payment
of Taxes       The Guarantor in its capacity as controlling shareholder of the
Borrower agrees that it shall not prevent, impede or restrict the Borrower in
any way from complying with its obligations under clause 22.7 (Prompt payment of
Taxes) of the Term Facility Agreement.   10.18   Corporate Existence       The
Guarantor in its capacity as controlling shareholder of the Borrower agrees that
it shall not prevent, impede or restrict the Borrower in any way from complying
with its obligations under clause 22.8 (Corporate Existence) of the Term
Facility Agreement.   10.19   Corporate matters       The Guarantor in its
capacity as controlling shareholder of the Borrower agrees that it shall not
prevent, impede or restrict the Borrower in any way from complying with its
obligations under clause 22.9 (Corporate matters) of the Term Facility
Agreement.   10.20   Use of proceeds       The Guarantor in its capacity as
controlling shareholder of the Borrower agrees that it shall not prevent, impede
or restrict the Borrower in any way from complying with its obligations under
clause 22.10 (Use of proceeds) of the Term Facility Agreement.

11



--------------------------------------------------------------------------------



 



10.21   Restricted payments       The Guarantor in its capacity as controlling
shareholder of the Borrower agrees that it shall not prevent, impede or restrict
the Borrower in any way from complying with its obligations under clause 22.11
(Restricted payments) of the Term Facility Agreement.   10.22   No borrowings  
    The Guarantor in its capacity as controlling shareholder of the Borrower
agrees that it shall not approve any action by the Borrower to directly or
indirectly create, incur, assume or otherwise become or remain directly or
indirectly liable with respect to any Financial Indebtedness except Permitted
Financial Indebtedness.   10.23   Subsidiaries       The Guarantor in its
capacity as controlling shareholder of the Borrower agrees that it shall not
prevent, impede or restrict the Borrower in any way from complying with its
obligations under clause 22.13 (Subsidiaries) of the Term Facility Agreement.  
10.24   Arm’s length transactions       The Guarantor in its capacity as
controlling shareholder of the Borrower agrees that it shall not prevent, impede
or restrict the Borrower in any way from complying with its obligations under
clause 22.14 (Arm’s length transactions) of the Term Facility Agreement.   10.25
  Environmental undertakings       The Guarantor in its capacity as controlling
shareholder of the Borrower agrees that it shall not prevent, impede or restrict
the Borrower in any way from complying with its obligations under clause 22.15
(Environmental undertakings) of the Term Facility Agreement.   10.26  
Environmental Claims

  (a)   The Guarantor in its capacity as controlling shareholder of the Borrower
agrees that it shall not prevent, impede or restrict the Borrower in any way
from complying with its obligations under clause 22.16 (Environmental Claims) of
the Term Facility Agreement.     (b)   The Guarantor shall promptly notify the
Security Agent of any Environmental Claim, which could result in a Material
Adverse Effect, in the event that the Borrower fails to comply with its
obligations under clause 22.16 (Environmental Claims) of the Term Facility
Agreement.

10.27   ERISA       The Guarantor in its capacity as controlling shareholder of
the Borrower agrees that it shall not prevent, impede or restrict the Borrower
in any way from complying with its obligations under clause 22.17 (ERISA) of the
Term Facility Agreement.   11.   RELEASE AND TERMINATION       Upon the full and
final payment of the Secured Obligations (subject to clause 1.2(d)):

12



--------------------------------------------------------------------------------



 



  (a)   any guarantee, undertaking, indemnity or any other obligation pursuant
to clause 2 (Guarantee and Indemnity) shall terminate; and     (b)   the
Guarantor shall be unconditionally and irrevocably released from all its
obligations under this Deed.

12.   SET-OFF   12.1   Set-off rights

  (a)   The Security Agent may (but shall not be obliged to) set off any
obligation which is due and payable by the Guarantor and unpaid (whether under
the Finance Documents or which has been assigned to the Security Agent by either
the Borrower or Guarantor) against any obligation (whether or not matured) owed
by the Security Agent to either the Guarantor, regardless of the place of
payment, booking branch or currency of either obligation.     (b)   At any time
after an Event of Default has occurred and is continuing (and in addition to its
rights under clause 12.1(a)), the Security Agent may (but shall not be obliged
to) set-off any contingent liability owed by the Guarantor under any Finance
Document against any obligation (whether or not matured) owed by the Security
Agent to the Guarantor, regardless of the place of payment, booking branch or
currency of either obligation.     (c)   If the obligations are in different
currencies, the Security Agent may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.     (d)
  If either obligation is unliquidated or unascertained, the Security Agent may
set off in an amount estimated by it in good faith to be the amount of that
obligation.

13.   PAYMENT   13.1   Payments       Subject to clause 13.2 (Gross-up), all
payments to be made by the Guarantor under this Deed shall be made without (and
free and clear of, and without any deduction for or on account of) any set-off
or counterclaim, or (except to the extent compelled by law) any deduction or
withholding for or on account of tax.   13.2   Gross-up       If the Guarantor
is compelled by law to make any deduction or withholding from any sum payable
under this Deed to the Security Agent, the sum so payable by the Guarantor shall
be increased so as to result in the receipt by the Security Agent of a net
amount equal to the full amount expressed to be payable under this Deed.   14.  
STAMP DUTY       The Guarantor shall pay and shall indemnify the Security Agent
on demand against any cost, loss or liability the Security Agent incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of this Deed.

13



--------------------------------------------------------------------------------



 



15.   COSTS AND EXPENSES   15.1   Transaction and amendment expenses       The
Guarantor shall promptly on demand pay to the Security Agent the amount of all
reasonable costs, charges and expenses (including, without limitation,
reasonable legal fees, valuation, accountancy and consultancy fees (and any VAT
or similar Tax thereon)) incurred by the Security Agent in connection with any
actual or proposed amendment or extension of, or any waiver or consent under,
this Deed.   15.2   Enforcement and preservation costs       The Guarantor shall
promptly on demand pay to the Security Agent the amount of all costs, charges
and expenses (including, (without limitation) legal fees (and any VAT or similar
Tax thereon)) incurred by the Security Agent in connection with the enforcement,
exercise or preservation (or the attempted enforcement, exercise or
preservation) of any of its rights under this Deed.   16.   DEFAULT INTEREST    
  Any amount which is not paid under this Deed when due shall bear interest
(both before and after judgment and payable on demand) from the due date until
the date on which such amount is unconditionally and irrevocably paid and
discharged in full on a daily basis at the Default Rate from time to time.
Default interest will accrue from day to day and will be compounded at such
intervals as the Security Agent considers appropriate.   17.   CURRENCIES   17.1
  Currency of account       Payments under this Deed in relation to the
Guaranteed Obligations shall be made in the Base Currency, and each payment in
respect of costs, expenses or Taxes under this Deed shall be made in the
currency in which the costs, expenses or Taxes are incurred.   17.2   Currency
indemnity       If any sum due from the Guarantor under this Deed (a “Sum”), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

  (a)   making or filing a claim or proof against the Guarantor; or     (b)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

    the Guarantor shall, as an independent obligation, indemnify the Security
Agent on demand against any cost, loss or liability arising out of or as a
result of the conversion including any discrepancy between (A) the rate of
exchange used to convert that Sum from the First Currency into the Second
Currency and (B) the rate or rates of exchange available to the Security Agent
at the time of its receipt of that Sum.

14



--------------------------------------------------------------------------------



 



17.3   Waiver       The Guarantor waives any right it may have in any
jurisdiction to pay any amount under this Deed in a currency or currency unit
other than that in which it is expressed to be payable.   18.   INDEMNITY      
The Guarantor shall indemnify the Security Agent promptly on demand, against any
cost, loss, liability or expense (however arising) incurred by the Security
Agent as a result of or in connection with any breach by the Guarantor of any of
its obligations under this Deed.   19.   CHANGES TO THE PARTIES   19.1   The
Guarantor       The Guarantor may not assign or transfer any of its rights or
obligations under this Deed.   19.2   The Security Agent       The Security
Agent may assign or transfer all or any part of its rights under this Deed in
accordance with the Term Facility Agreement. The Guarantor shall, immediately
upon being requested to do so by the Security Agent and at the cost of the
Guarantor, enter into such documents as may be necessary to effect such
transfer.   20.   MISCELLANEOUS   20.1   Accounts       In any litigation
proceedings arising out of or in connection with this Deed, the entries made in
the accounts maintained by the Security Agent are prima facie evidence of the
matters to which they relate.   20.2   Calculations and certificates       Any
certification of or determination by the Security Agent specifying the amount of
any Guaranteed Obligation due from the Guarantor or other obligation due from
the Borrower (including details of any relevant calculation thereof) is, in the
absence of manifest error, conclusive evidence against the Borrower and
Guarantor of the matters to which it relates.   20.3   Partial invalidity      
All the provisions of this Deed are severable and distinct from one another and
if at any time any provision is or becomes illegal, invalid or unenforceable in
any respect under any law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction will in
any way be affected or impaired.   20.4   Remedies and waivers       No failure
to exercise, nor any delay in exercising, on the part of the Security Agent, any
right or remedy under this Deed or any Finance Document shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise, or the exercise of any other right or remedy. The
rights and remedies provided in this Deed are cumulative and not exclusive of
any rights or remedies provided by law.

15



--------------------------------------------------------------------------------



 



20.5   Amendments and waivers       Any provision of this Deed may be amended
only if the Security Agent and the Guarantor so agree in writing and any breach
of this Deed may be waived before or after it occurs only if the Security Agent
so agrees in writing. A waiver given or consent granted by the Security Agent
under this Deed will be effective only if given in writing and then only in the
instance and for the purpose for which it is given.   21.   DISCLOSURE       The
Security Agent may disclose to a prospective assignee or transferee or to any
other person who may propose entering into contractual relations with the
Security Agent in relation to the Term Facility Agreement such information about
the Guarantor in relation to this Deed as the Security Agent may consider
appropriate.   22.   NOTICES   22.1   Communication in writing       Any
communication to be made under or in connection with this Deed shall be made in
writing and, unless otherwise stated, may be made by fax or letter.   22.2  
Addresses       The address and fax number (and the department or officer, if
any, for whose attention the communication is to be made) of each Party for any
communication or document to be made or delivered under or in connection with
this Deed are those identified with its name in the execution pages of this
Deed, or any substitute address, fax number or department or officer as the
Guarantor or the Security Agent may notify to the other Party by not less than
five Business Days’ notice.   22.3   Delivery

  (a)   Subject to clause 22.3(b), any communication or document made or
delivered by one person to another under or in connection with this Deed will
only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or five Business Days
after being deposited in the post postage prepaid in an envelope addressed to it
at that address,

      and, if a particular department or officer is specified as part of its
address details provided under clause 22.2 (Addresses), if addressed to that
department or officer.     (b)   Any communication or document to be made or
delivered to the Security Agent will be effective only when actually received by
the Security Agent and then only if it is expressly marked for the attention of
the department or officer specified in clause 22.2 (Addresses) (or any
substitute department or officer as the Security Agent shall specify for this
purpose).

23.   COUNTERPARTS       This Deed may be executed in any number of
counterparts, and this has the same effect as if the signatures (and seals, if
any) on the counterparts were on a single copy of this Deed.

16



--------------------------------------------------------------------------------



 



24.   GOVERNING LAW       This Deed and any non-contractual obligations arising
out of or in connection with it shall be governed by English law.   25.  
ENFORCEMENT   25.1   Jurisdiction

  (a)   The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Deed (including a dispute relating to
the existence, validity or termination of this Deed or any non-contractual
obligation arising out of or in connection with this Deed) (a “Dispute”).    
(b)   The Guarantor agrees that the courts of England are the most appropriate
and convenient courts to settle Disputes and accordingly no party will argue to
the contrary.     (c)   This clause 25 is for the benefit of the Security Agent
only. As a result, the Security Agent shall not be prevented from taking
proceedings relating to a Dispute in any other courts with jurisdiction. To the
extent allowed by law, the Security Agent may take concurrent proceedings in any
number of jurisdictions.

25.2   Service of process       Without prejudice to any other mode of service
allowed under any relevant law, the Guarantor:

  (a)   irrevocably appoints Law Debenture Corporate Services Limited as its
agent for service of process in relation to any proceedings before the English
courts in connection with this Deed; and     (b)   agrees that failure by a
process agent to notify the Guarantor of the process will not invalidate the
proceedings concerned.

IN WITNESS of which this Deed has been duly executed by the Guarantor as a deed
and duly executed by the Security Agent and has been delivered on the first date
specified on page 1 of this Deed.

17



--------------------------------------------------------------------------------



 



EXECUTION PAGE

     
THE GUARANTOR
   
 
   
EXECUTED as a deed by:
  )
COEUR D’ALENE MINES
  )
CORPORATION
  )
 
   
Acting by:
  /s/ Mitchell J. Krebs
 
   
Name:
  Mitchell J. Krebs
 
   
Title:
  Chief Financial Officer
Address:
  505 Front Avenue, PO Box 1
 
  Coeur d’Alene, ID 83816-0316
 
  United States
 
   
Attention:
  The General Manager
 
   
Telephone:
  +1 208 667 3511
 
   
Fax:
  +1 208 667 2213
 
   
Email:
  KKast@coeur.com / MKrebs@coeur.com
 
   
Copy to:
  505 Front Avenue, PO Box 1
 
  Coeur d’Alene, ID 83816-0316
 
  United States
 
   
 
  Attn: Mitchell J. Krebs
 
   
 
  +1 208 769 8152 (telephone)
 
   
 
  +1 208 667 2213 (fax)
 
   
 
  MKrebs@coeur.com (email)
 
   
 
   
 
   
THE SECURITY TRUSTEE
   
 
   
EXECUTED by:
  )
CREDIT SUISSE
  )
 
   
Acting by:
  /s/ C. D. Hunter
 
   
Name:
  C. D. Hunter
 
   
Title:
  Director
 
   
Acting by:
  /s/ Flavia R. Sennhauser
 
   
Name:
  Flavia R. Sennhauser

18



--------------------------------------------------------------------------------



 



     
Title:
  Vice President
 
   
Address:
  Giesshuebelstrasse 30, 8070 Zurich
 
  Switzerland
 
   
Attention:
  Flavia Sennhauser / Erik Boehmer
 
   
Telephone:
  +41 44 334 68 43 / +41 44 333 21 39
 
   
Fax:
  +41 44 333 21 04
 
   
Email:
  flavia.r.sennhauser@credit-suisse.com /
 
  erik.boehmer@credit-suisse.com

19